Citation Nr: 1640189	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  11-15 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of left talar avulsion fracture, currently rated at 10 percent.

2.  Entitlement to service connection for right ankle disability, to include as secondary to residuals of left ankle talar avulsion fracture.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2008, the Veteran filed a service-connection claim for "right foot, secondary to left foot; altered gait/posture."  The claim was denied by a rating decision of October 2008.  The Veteran did not appeal the decision, which became final.  In March 2010, the Veteran filed a service-connection claim for a "right ankle condition," which the RO construed as a new claim and not an application to reopen the May 2008 claim relating to the right foot.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).

In June 2016, the Veteran testified at a Board hearing before the undersigned veterans law judge.  A transcript of the hearing is of record.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDINGS OF FACT

1.  The Veteran's residuals of left talar avulsion fracture is manifest by pain, tenderness, and no more than moderate limitation of motion, with plantar flexion limited to no worse than 20 degrees, and dorsiflexion limited to no worse than 5 degrees; marked limitation of motion is not shown.

2.  A right ankle disability was not manifest in service and is not attributable to service.  Arthritis of the right ankle was not manifested in service or within the one-year presumptive period following service.

3.  A right ankle disability is not caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for residuals of left talar avulsion fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015). 

2.  A right ankle disability was not incurred in or aggravated by service, and arthritis of the right ankle may not be presumed to have been incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  A right ankle disability is not proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim.  VA has satisfied the notification and duty-to-assist provisions of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Smith v. Gober, 14 Vet. App. 227 (2000).

VA is required to notify the claimant and his or her representative of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by a letter sent to the Veteran in March 2010.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  The evidence of record includes service treatment records, VA treatment records, and statements of the Veteran.  The Veteran has identified no outstanding evidence pertaining to his disability that could be obtained to substantiate his claims, and the Board is unaware of any such evidence.

The Veteran underwent VA examinations of his ankle joints in August 2008, August 2010, March 2011, January 2016, and July 2016.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his complete medical history and claims folder, and documented his current medical condition.  With the exception of the March 2011 VA examination report, the reports provide findings necessary to decide the Veteran's claims and are adequate.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

At the June 2016 Board hearing, the VLJ clarified the issues, explained the legal bases of service connection and entitlement to an increase rating, determined that there was no outstanding evidence at that time, and identified potential evidentiary defects with respect to the claims.  The file was left open for 60 days following the hearing in order for the Veteran to supplement the record with any additional evidence.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

Increased rating for residuals of left talar avulsion fracture

Rating criteria

Disability ratings assigned in accordance with VA's Schedule for Rating Disabilities are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

The assignment of a particular diagnostic code depends on the facts of the case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based upon such factors as the claimant's medical history, diagnosis, and symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  In determining the present level of a disability in the context of an increased rating claim, the Board must consider applying "staged" ratings for diverse symptoms meeting the criteria for different ratings in distinct time periods.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent to which a veteran may have additional functional impairment beyond the limitation of motion objectively demonstrated, such as when the symptoms are most prevalent ("flare-ups") due to the extent of the pain and painful motion, weakness, premature or excess fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  It is the intention of the Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2015).

Under Diagnostic Code (DC) 5271, relating to limitation of motion of the ankle, a 10 percent rating is warranted for moderate limitation of motion, and a 20 percent rating is warranted for marked limitation of motion. The words moderate and marked are not defined in the regulations.  Normal range of motion for the ankles is 0 to 20 degrees dorsiflexion and 0 to 45 degrees plantar flexion.  See 38 C.F.R. § 4.71, Plate II (2015).

DC 5003 provides that degenerative arthritis substantiated by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.   When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion. A 20 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003 (2015).  Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.

Analysis

The Veteran's disability of residuals of left talar avulsion fracture is currently rated as 10 percent disabling under DC 5299-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2015).  The Veteran seeks an increased rating.  See Veteran's claim of March 2010.  While the Board reviews the entire record as required, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(a) (2015); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

In August 2010, the Veteran's ankles were examined in a VA-contracted examination.  The Veteran reported localized, aching pain in the left foot that occurs 10 times per day and lasts one hour.  He rated the pain as an "8" on a scale of 1 to 10.  The pain was exacerbated by physical activity and relieved by rest and Naproxen.  He stated that with medication he could function when the pain occurs.  He cited the additional symptom of limping.  While at rest, standing, or walking, he reportedly had pain but no weakness, stiffness, swelling, or fatigue.  He reported no hospitalization or surgery.  The Veteran described the "overall functional impairment" as "decreased activity involving left foot."  See VA examination report of August 2010.

The range of motion of the left ankle was "within normal limits" (0-20 dorsiflexion and 0-45 plantar flexion) in August 2010.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-ray results were "abnormal," showing "minimal osteoarthritis involving various joint surfaces of the anterior portion of the foot."  There was also a small posterior heel spur.  There was "no significant hallux valgus or varus deformity."

The examiner found "tenderness" of the left ankle upon examination.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was no subluxation or ankylosis.  There was no scar.  The Veteran's posture was within normal limits.  It was noted that "the claimant's gait is antalgic" and that "this is due to unclear" [sic].  Examination of the feet "did not reveal any signs of abnormal weight-bearing or breakdown, callosities or any unusual shoe wear pattern."  The Veteran used a cane for ambulation.  The condition warranting the use of the case was "unclear."  The Veteran did not use a brace or corrective shoes.

The August 2010 examiner characterized the Veteran's left talar avulsion fracture as "quiescent," being marked by no objective factors and by the subjective factor of pain.  The effect of the condition on the Veteran's usual occupation and daily activity was termed "mild."  Id.

A March 2011 VA examination report established the following range of motion (ROM) for the left ankle joint and right ankle joint: 0 to 20 degrees for left plantar flexion, and 0 to 20 degrees for right plantar flexion.  In the summary and diagnosis section of the report, the examiner did not note the limited range of motion of both ankle joints.  The findings were: "left ankle, normal exam, stable joint" and "right ankle, normal exam, stable joint."  There was also a finding of "left ankle impingement from Talar Bony Outgrowths: Osteophyte or Enthesophyte. Chronic."  The examiner noted, "Poor effort on this field exam both feet and ankles."  See VA examination report of March 2011.

In January 2016, the Veteran's ankle joints were again examined.  The Veteran reported a "constant dull to sharp pain to left anterior ankle and foot that is worse with walking and at times with just sitting down."  The left ankle range of motion was "abnormal," with dorsiflexion at 0 to 10 degrees and plantar flexion at 0 to 35 degrees.  The abnormal range of motion was found to "not itself contribute to a functional loss."  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional loss of function or range of motion after three repetitions.  The Veteran reported no flare-ups of the ankle and "no functional loss or functional impairment of the joint or extremity being evaluated, regardless of repetitive use."  See VA examination report of January 2016.

Pain during dorsiflexion and plantar flexion was noted on examination, but it was not found to "result in/cause functional loss."  The functional impact was described as, "Claimant notes increased pain to left ankle with weight bearing activities."  The examiner also noted "disturbance of locomotion" and "interference with standing" as factors of the Veteran's disability.  There was objective evidence of "TTP" [tender to palpation] over soft tissue to anterior ankle."  There was no objective evidence of crepitus.  Id.

The examiner stated that the Veteran was not examined immediately after repetitive use over time because "the examination is neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time."  Furthermore, the examiner was unable to say, without mere speculation, whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, "because the examination was not performed after repeated use over time and there were no changes with repetitive testing.  Id.

The strength of the left ankle was "5/5" for both plantar flexion and dorsiflexion.  There was no reduction in muscle strength, no muscle atrophy, and no ankylosis.  On the anterior drawer test and the talar tilt test, there was no laxity compared with the opposite side.  There were no scars.  The Veteran's reported use of a cane "due to left ankle and bilateral knee pain" was noted.  According to the examiner, available imaging studies showed no "other significant diagnostic test findings or results."  Id.  Bilateral ankle x-rays of January 2016 were "normal but did [show] small heel spurs."  See VA treatment record of January 2016.

An additional VA examination took place in July 2016.  The Veteran stated that he "gets pain in his ankles L>R that he describes as pain in posterior ankles as ache and sometimes feels like insect biting."  He reported flare-ups of the ankles occurring "about 4 out of 7 days" and with "pain lasting for hours."

ROM testing of the left ankle showed 0 to 5 degrees for dorsiflexion and 0 to 30 degrees for plantar flexion.  This range of motion, noted as "abnormal," was found to contribute to functional loss characterized by pain when walking.  There was no additional loss of function or range of motion after three repetitions.  Both dorsiflexion and plantar flexion exhibited pain on examination, and there was evidence of pain with weight-bearing.  There was also pain upon palpation of the posterior ankle.  Objective evidence of crepitus was not found.  In the "functional impact" section of the report, the examiner noted the Veteran's statement that "his ankles/feet hurt most of the time and worse with prolong [sic] walking/standing and when lifting/carrying."  See VA examination report of July 2016.

The Veteran was not examined immediately after repetitive use over time or during a flare-up, because the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time or describing functional loss during flare-ups.  The examiner also stated that he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time or with flare-up.  The explanation was that the Veteran was not examined during or after repetitive use over time or during a flare-up, and that there were no changes with repetitive testing.  Observation of the Veteran during or right after repetitive use over time or during a flare-up "would be required to measure the range of motion and weakness, and observe objective evidence of pain, fatigability, and incoordination."  Id.

Muscle strength of the left ankle was "5/5" for both plantar flexion and dorsiflexion.  There was no reduction in muscle strength and no muscle atrophy.  For the anterior drawer test and the talar tilt test, there was no laxity compared with the opposite side.  The Veteran's "regular use" of a cane was noted.  He "uses cane due to ankle pain especially if prolonged walking."  Id.

The Veteran was noted to have never had "shin splints," stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or a talectomy(astragalectomy).  Available imaging studies showed "no degenerative or traumatic arthritis" and no "other significant diagnostic test findings or results."

Upon review of all relevant evidence of record, the Board finds that, for the entire time period under review, the Veteran's residuals of left talar avulsion fracture most closely approximate the criteria for a 10 percent disability rating under DC 5271.  The evaluation contemplates the painful motion and moderate limitation of motion experienced by the Veteran.  The above findings are consistent with no more than moderate limitation of motion and do not more nearly approximate "marked" limitation of motion of the ankle as contemplated by a higher rating.  The evidence does not show there is additional limitation of motion on repetitive use or on flare-ups to include as a result of pain, weakness, incoordination, pain on movement or swelling that would warrant an increased evaluation even with consideration of 38 C.F.R. § 4.40 and 4.45.  The current 10 percent rating adequately compensates the Veteran for any functional impairment attributable to his right ankle disability.  See 38 C.F.R. §§ 4.41, 4.10 (2015).

The Board has considered whether the Veteran may be entitled to a higher rating under other potentially applicable diagnostic codes for the rating period.  The residuals of left talar avulsion fracture are not shown to involve any other factor or diagnosis that would warrant a higher evaluation under any other provision of the rating schedule.  The Veteran has no history of ankylosis of the subastragalar or talar joints, malunion of the os calcis or astragalus, or astragalectomy.  None of the remaining evidence of record, including the Veteran's statements, suggests that he has any of these diagnoses.  Consequently, an evaluation under DC 5270, 5272, 5273, or 5274 would not be appropriate.  Nor are there any scars associated with the Veteran's disability.

The Veteran is competent to report the functional impact of flare-ups, which he describes as occurring in both ankles "about 4 out of 7 days [with] pain lasting for hours."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's lay testimony is outweighed by the medical opinion of record, which considered the Veteran's reported symptoms and did not find additional limitations after three repetitions of range of motion.  The current rating contemplates pain on motion and some limitation of motion.  The issue here is at what point pain or some other factor functionally limits the Veteran's motion.  There is no evidence that the Veteran has demonstrated pain (which additionally limits function) sufficient to warrant a higher evaluation under any relevant diagnostic code.  See Mitchell v. Shinseki, 25 Vet. App. 33 (2011).

The Board notes that the August 2010 VA examination report documented "tenderness" of the left ankle, and that the January 2016 VA examination report noted that "soft tissue to anterior ankle' was tender to palpation.  Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2015); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2015); Fanning v. Brown, 4 Vet. App. 225 (1993).  Here the competent and probative evidence of record does not reflect that the tenderness of the Veteran's left ankle is a manifestation of a separate neurological disability.

"Staged" evaluations may be assigned for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here a uniform evaluation is warranted, because the service-connected disability on appeal has not materially changed during the period under review.

The Veteran is also not entitled to a greater level of compensation for his disability on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding by either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun, 22 Vet. App. at 115.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Id.

This case does not show such an exceptional disability picture that the available schedular evaluation for residuals of left talar avulsion fracture is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran experiences pain, interference with walking and standing, and limitation of motion, which are the types of symptoms contemplated in the current rating.  See 38 C.F.R. § 4.71a, DC 5271.  For disabilities of the joints in particular, the rating schedule contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  See 38 C.F.R. §§ 4.45, 4.59 (2015).  The schedular criteria for the ankle incorporate a variety of manifestations of functional loss, including pain that impairs the ability to stand and walk.  Thus the Veteran's schedular rating under this diagnostic code is adequate to fully compensate him for his disability.

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is also service-connected for bilateral hearing loss and tinnitus.  The Veteran has not indicated, and the evidence does not suggest, that his residuals of left talar avulsion fracture results in further disability when looked at in combination with the other service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence shows that Veteran is working, has missed days of work due to foot pain, and states that his disability "complicates work activities."  See VA examination report of July 2016; transcript of July 2016 Board hearing.  A disability rating itself is recognition that industrial capabilities are impaired.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Veteran has not contended, nor does the evidence suggest, that his residuals of left talar avulsion fracture prevent him from following a substantially gainful occupation.  See 38 C.F.R. § 3.340(a) (2015).  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.

Service connection for right ankle

Criteria of service connection

Service connection will be granted if the evidence demonstrates that a current disability results from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to, or the result of, a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2015).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain enumerated disabilities, if any such disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).  Arthritis is one of the enumerated disabilities.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic pursuant to 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Analysis

The Veteran contends that he has a right ankle disability that is related to service, to include as due to his service-connected residuals of left talar avulsion fracture. See Veteran's claim of March 2010.  Based on a review of the record, the Board finds that service connection is not warranted.

X-rays from August 2008 revealed "degenerative arthritis of the first metatarsal and proximal interphalangeal joint of the right foot."  See VA examination report of August 2008.  The August 2010 VA examiner found "tenderness" of the right ankle and "evidence of bilateral ankle sprain."  See VA examination report of August 2010.  Furthermore, the range of motion of the Veteran's right ankle has been found to be "abnormal" upon examination.  See VA examination report of July 2016.

The record shows no right ankle injury during service.  There is no separation examination of record.  A service treatment record (STR) of May 1989 notes left foot pain that was diagnosed as a strained ligament, and an October 1990 STR documents a "talus fracture (ligament avulsion) left foot."  Apart from the Veteran's lay statements, there is no indication in the record that the Veteran manifested a right ankle injury during service or until years after service.  In addition, arthritis of the right foot was not noted during service or within one year of separation, and the Veteran did not have characteristic manifestations of the disease during that time frame.  See 38 C.F.R. § 3.303(b) (2015).  The Board also notes that the Veteran does not indicate that his claimed disability is the result of combat with the enemy.  Therefore the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Veteran maintains that he had "some type of an inversion injury in 1991" and that, since that time, he has had "intermittent episodes of pain involving the lateral aspect of his right foot."  See VA treatment record of September 2009.  The Veteran is service-connected for residuals of left talar avulsion fracture.  He alleges that his current right ankle disability is due to, or aggravated by, his service-connected residuals of left talar avulsion fracture.

No medical opinion of record links the Veteran's current right ankle disability to an in-service injury or disease or to his service-connected disability of the left ankle.  The January 2016 VA examiner determined that it was less likely than not that the Veteran's current right-ankle sprain is secondary to, or aggravated beyond its normal progression by, his service connected residuals of left talar avulsion fracture.  The rationale was "the lack of findings of an orthopedic disorder which would affect his right ankle."   Noting the August 2010 diagnosis of a bilateral ankle sprain, the examiner explained that "ankle sprains result from inversion and eversion injuries of the ankle" and that "there is no association with an ankle sprain or avulsion fracture of the ankle causing problems to the other ankle."  He further explained that "this type of secondary association only occurs with lower extremities injuries which produce noticeable changes in posture, stance and gait, [such as] fractures of the long bones with [more than] 2.5cm loss of bone length, ankylosis of the major joints - ankle, knees or hips, or infections."  It was noted that the Veteran did not have objective physical findings or history of these conditions.

The Board notes the following statements in the August 2008 VA examination report as "specific history" for the disability: "The claimant reports being diagnosed with right foot condition.  The condition has existed since 1991.  The condition is due to injury; it occurred Twisted feet in moving tank. [sic]  Due to the condition he has had pain located at feet for since [sic] 1991."  The examiner's notes appear to be only a report of the Veteran's assertions.  The August 2008 examiner did not provide a nexus opinion as to direct service connection.  A medical opinion premised upon an unsubstantiated account of a claimant is of no probative value and does not serve to verify the events described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The Board notes that the examiner provided a negative nexus opinion on the question of whether the Veteran's right foot condition is "at least as likely as not due to or aggravated by service connected left talar avulsion fracture."  The entire rationale for the latter opinion was "the x-ray showed no evidence of visible fracture."  See VA examination report of August 2008.

The Veteran, as a layperson, is competent to provide evidence as to matters not requiring specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a) (2015); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to report his experienced symptoms, he is not competent to make the complex determination of the cause of his right ankle disability.  Here, there are no Jandreau-type exceptions in regard to the secondary service-connection issue.  To the extent that the Veteran looks to his own assertions as a positive nexus opinion, the Board concludes that the Veteran's lay assertions in this regard have no probative value.  As the Veteran's testimony on the point is not competent, there is no need to consider its credibility.

The Veteran is competent to report the alleged 1991 medical diagnosis of a right foot condition.  The Board does find him credible, however, on this point.  There is no record of a 1991 diagnosis relating to the right foot, although there are numerous service treatment records relating to treatment of the left foot.  Furthermore, in July 2007, the range of motion of the right ankle was normal.  See July 2007 VA examination report for the left ankle.  The first post-service evidence of right ankle symptoms dates from August 2008, when the Veteran's right ankle was found to be tender and to have reduced range of motion.  See VA examination report of August 2008.  Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  A lack of contemporaneous medical evidence can be considered and weighed, however, against a veteran's lay statements.  Id.   A negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

To the extent that there is an assertion of a right ankle injury and continuation, the Board notes that the STRs are silent for a right ankle complaint.  In addition, when the Veteran filed a claim for compensation in 1991, he reported injuries to the groin, left ankle, left middle finger, left knee, and thoracic spine.  Clearly, he knew how to claim disability.  His silence as to the right ankle is inconsistent with an argument that he had right ankle disability at that time.  Here, his silence when otherwise affirmatively speaking constitutes negative evidence.

The only competent evidence of record is negative as to the nexus issue.  In sum, a preponderance of the evidence is against finding that the Veteran's right ankle injury, including arthritis shown by x-rays, was incurred during service or within one year of his separation from service.  Accordingly, service connection is not warranted.  The benefit-of-the-doubt doctrine does not apply because a preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (2015).


ORDER

Entitlement to a disability rating in excess of 10 percent for residuals of left talar avulsion fracture is denied.

Entitlement to service connection for a right ankle condition, to include as secondary to residuals of left ankle talar avulsion fracture, is denied.






____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


